SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of March 26, 2015 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Publicly-held Company Corporate Taxpayer’s ID (CNPJ/MF): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 NON-INSTALLATION OF THE EXTRAORDINARY SHAREHOLDERS’ MEETING SCHEDULED FOR MARCH 26, 2015. On March 26, 2015, at 11:00 a.m., at the headquarters of Companhia Siderúrgica Nacional (“CSN” or “Company”), located at Av. Brig. Faria Lima, 3400, 20º andar, in the city and state of São Paulo, Company shareholders appeared to attend the Extraordinary Shareholders’ Meeting called for that date. As per the signatures in the Shareholders' Attendance Book, the number of attending shareholders did not reach the minimum legal quorum to install the meeting and resolve on the matters on the Agenda, which imply the amendment of the Bylaws. Vote declarations presented by attending shareholders will be filed with the Company. As a result, in accordance with article 135 of Law 6,404, of December 15, 1976, the Meeting was not installed following the first call, and a second call should be made by the Company’s management to hold a new meeting in the upcoming April 28. São Paulo, March 26, 2015 David Moise Salama Chairperson of the Meeting Claudia Maria Sarti Secretary SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:March 26, 2015 COMPANHIA SIDERÚRGICA NACIONAL By: /
